



2018 DIRECTORS ANNUAL COMPENSATION PROGRAM
AXIS Capital Holdings Limited (the “Company”) has established the 2018 Directors
Annual Compensation Program (the “Program”) to compensate the directors of the
Company for their service to the Board of Directors (the “Board”) and its
committees. The terms of the Program are as set forth herein.
1.    Eligibility. Any member of the Board who is not an employee of the Company
or any of its subsidiaries shall be entitled to the compensation specified
herein and shall be a “Participant” in the Program from and after January 1,
2018 or, if later, the date on which such person becomes a member of the Board
and is otherwise eligible to participate in the Program.
2.    Compensation. Each Participant shall be entitled to a retainer amount
determined annually by the Board, in consultation with the Compensation
Committee of the Board (the “Committee”) based upon service on January 1 of the
service year consisting of: (i) an annual retainer for board service (including
additional retainers for service as Lead Independent Director and for service as
non-employee Chairman of the Board if applicable); and (ii) an annual retainer
for committee service (including additional retainers for service as committee
chair if applicable) in each case as set forth on Attachment A hereto.
3.    Election of Common Shares in Lieu of Cash. Participants may elect to
receive common shares of the Company in lieu of: (i) all or 50% of the aggregate
amount of annual retainers for board service; and (ii) all or 50% of the
aggregate amount of annual retainers for committee service otherwise payable to
them by notifying the Company of such election prior to January 1 of the year
for which the election will be effective. The number of common shares issued to
Participants pursuant to such election will be based on the closing fair market
value of the shares of the Company’s common stock on the tenth trading day in
January of each year.
4.    Payment. Prior to January 31, Participants shall receive a lump sum
payment of the annual retainers for that year (or, in the case of any person who
becomes a Participant after January 31 of a fiscal year, as soon as practicable
after the date on which such person becomes a Participant, the annual retainers
will be pro-rated as provided for in Attachment A). No retainers will be
recouped in the event board service or committee service ceases prior to the end
of the applicable service year.
5.    Interpretation of Program. The Committee shall have the authority to
administer and to interpret the Program. Any such determinations or
interpretations made by the Committee shall be binding on all Participants.
6.    Governing Law. The Program shall be governed by the laws of Bermuda.
7.    Successors. All obligations of the Company under the Program shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect merger, consolidation, purchase of all or
substantially all of the business and/or assets of the Company or otherwise.
8.    Amendment and Termination. This Program may be amended or terminated at
any time by the Board; provided, that no amendment shall be given effect to the
extent that it would have the effect of reducing a Participant’s existing awards
under the Program.




--------------------------------------------------------------------------------










--------------------------------------------------------------------------------







ATTACHMENT A


AXIS CAPITAL HOLDINGS LIMITED
NON-EMPLOYEE DIRECTOR COMPENSATION
 
(effective as of January 1, 2018)
 
Compensation
 
1)
Annual retainer of $200,000 for all non-employee directors serving on the Board
as of January 1, 2018. Members of the Board who become Participants after
January 1 of any year shall be entitled to a pro-rated amount based on months of
service in that year, with eligibility for the full annual retainer commencing
as of January 1 of the subsequent year.



2)
Committee members receive the following annual retainer payment:

        
Committee Member
 
Annual Retainer
Corporate Governance and Nominating Committee
 
$
7,500
Finance Committee
 
$
10,000
Compensation Committee
 
$
10,000
Risk Committee
 
$
10,000
Audit Committee
 
$
15,000



3)    Committee Chairs receive the following additional annual retainer payment:
 
Committee Chair
 
Annual Retainer
 
Corporate Governance and Nominating Committee
 
$
7,500
 
Finance Committee
 
$
10,000
 
Compensation Committee
 
$
15,000
 
Risk Committee
 
$
20,000
 
Audit Committee
 
$
30,000
 

 
4)    The Lead Independent Director receives an additional annual retainer
payment of $15,000.


5)    In addition to the compensation described above that is payable to
non-employee directors, a non-employee Chairman of the Board shall receive an
additional annual retainer of $150,000, pro-rated based on months of service as
Chairman of the Board in the applicable year.
     
Equity Compensation in lieu of Cash
 
Each non-employee director may elect to receive common shares of the Company in
lieu of: (i) all or 50% of their aggregate annual retainers for board service;
and (ii) all or 50% of their aggregate annual retainers for committee service,
based on the closing fair market


    

--------------------------------------------------------------------------------




value of the Company’s common shares as of the tenth trading day in January of
each year, pursuant to the elections made under a Participation Agreement.



